Citation Nr: 1337154	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  10-23 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating for bipolar disorder, rated 50 percent disabling from November 26, 2002, to January 15, 2009, and 70 percent thereafter.  

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a head injury.  

3.  Entitlement to an effective date earlier than December 22, 2008, for an award of a total rating by reason of individual unemployability (TDIU).  

4.  Entitlement to an effective date earlier than December 22, 2008, for an award of Dependent educational Assistance (DEA).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney
 

ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty for training and inactive duty for training between August 1968 to March 1995.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for bipolar disorder, rated 50 percent disabling, and residuals of a head injury, rated 10 percent disabling.  Appeal is also taken from a July 2009 rating decision that awarded TDIU and DEA.  This rating also increased the rating of the Veteran's bipolar disorder to 70 percent disabling effective January 16, 2009.  As this is less than the maximum under the applicable criteria, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The case was remanded by the Board in July 2011 so that VA treatment records and medical records utilized by the Social Security Administration (SSA) could be obtained.  This was accomplished and the case was returned for further appellate consideration.  

The effective date for the increased 70 percent evaluation for bipolar disorder has been variously reported in the record, without explanation for the differing dates.  The Board has framed the issue based on adjudicative action which has explicitly considered the matter.

This case is REMANDED to the RO.  VA will notify the appellant if additional action is required on his part.


REMAND

The Veteran's residuals of a head injury were initially evaluated according to the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).  Diagnostic Code 8045 was revised, effective October 23, 2008.  The previous criteria apply to applications for benefits received by VA prior to October 23, 2008.  In the present case, the claim for service connection for brain trauma was received by VA in February 2003.  Consideration under the revised criteria has been requested.  Any increase under the revised criteria may not be effective prior to October 23, 2008.  Further, the rate of disability compensation may not be reduced based solely on the new rating criteria.  Consideration under both set of criteria is necessary.

In connection with VA neurological examination in August 2008, the Veteran underwent neuropsychological assessment.  The examining clinical neuropsychologist concluded that the test data was consistent with the residual and permanent cognitive changes associated with the Veteran's severe traumatic brain injury (TBI) in 1969.  He also raised the question of a seizure disorder and the need for neurological assessment.  The neurological examiner diagnosed status post motor vehicle accident TBI residual nondisfiguring, nonrestrictive scar, subjective nonprostrating headaches and overall mild cognitive dysfunction and magnified symptoms of bipolar disorder.

April 2009 VA examination of traumatic brain injury disclosed a diagnosis of no evidence of TBI.  The findings on August 2008 VA examinations were not discussed.  The April 2009 VA neurological examiner also noted that a social work assessment was necessary to render an opinion and that the Veteran was not capable of managing personal financial affairs.

Psychiatric examination, also conducted in April 2009, yielded a diagnosis of bipolar affective disorder.  The psychiatrist noted that the Veteran was capable of managing financial affairs and that a social work assessment was not necessary to render an opinion.  He also agreed with the April 2008 VA psychiatrist and August 2008 VA clinical neuropsychologist that the effects of the Veteran's TBI and bipolar affective disorder were separate entities.  

Based on the above, it appears that further examination is needed which attempts to reconcile the conflicting diagnoses and need for further work-up.  

Action on the remaining issues on appeal must be deferred pending decision on the increased initial rating issues, as they are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and associated with the record on appeal.

2.  Following completion of the above, the Veteran should be scheduled for appropriate examinations in order to determine the severity of his bipolar disorder and residuals of a head injury.  

Any necessary testing should be completed.  Each examiner should thoroughly review the record and indicate agreement/disagreement with prior examiners as to the need for a social work assessment, the Veteran's ability to manage financial affairs, the presence of a seizure disorder and identification of all residuals of a head injury.  The examiners' opinions should be reconciled with prior evidence of record, to the extent possible.  

3.  Following any further development deemed necessary, the RO should re-adjudicate the issues on appeal.  The RO's attention is directed to the rating criteria for TBI both prior to and from October 23, 2008.  If the decisions remain unfavorable to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


Department of Veterans Affairs


